Citation Nr: 9934227	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD) for 
the period prior to September 10, 1997.  

3.  Entitlement to a rating in excess of 30 percent for 
service-connected PTSD for the period beginning September 10, 
1997.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a shell 
fragment wound to the right thigh with retained foreign 
bodies.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL


The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1947 to December 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the RO which, 
in part, granted service connection for PTSD, and assigned a 
10 percent evaluation effective from June 15, 1994; denied 
service connection for a right hand injury secondary to PTSD; 
denied an increased rating for the shell fragment wound to 
the right thigh, and found the claim of service connection 
for defective hearing not well grounded.  A personal hearing 
was held at the RO in November 1995.  At that time, the 
veteran withdrew the issue of service connection for a right 
hand injury.  By rating action in April 1997, the RO assigned 
an increased rating to 30 percent for the service-connected 
PTSD, effective from June 15, 1994.  

The issue of the rating to be assigned PTSD arose from an 
original claim which granted service connection and assigned 
a 30 percent rating, effective from June 15, 1994, the date 
of receipt of the veteran's claim.  In view of the decision 
in this case, the issue pertaining to the rating to be 
assigned PTSD is being split in two as shown on the first 
page of this decision.  The issue pertaining to the rating to 
be assigned from September 10, 1997 will be addressed in this 
decision.  The issues of the rating to be assigned service-
connected PTSD prior to September 10, 1997 and residuals of a 
shell fragment wound to the right thigh are the subjects of 
the REMAND portion of this decision.  

The veteran appears to be requesting a total disability 
rating based on individual unemployability and service 
connection for tinnitus.  These issues have not yet been 
addressed by the RO and are referred thereto for appropriate 
action.  They are not inextricably intertwined with any issue 
on appeal.


FINDINGS OF FACT

1.  The veteran served in combat during military service.  

2.  No competent evidence has been submitted to establish 
that the veteran has defective hearing which is due to 
disease or injury in service.  

3.  From September 10, 1997, the symptoms of the veteran's 
PTSD are of such severity that he is unable to obtain or 
retain gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for defective hearing.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The criteria for an increased rating to 100 percent for 
the veteran's service-connected PTSD from September 10, 1997 
are met.  38 U.S.C.A. §§  1155, 5107; (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Part 4, including Diagnostic Codes 9411 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
complaints or abnormalities referable to any ear problems or 
hearing loss during service.  On general examination for 
separation from service in December 1951, the veteran's ears 
were normal and hearing acuity for whispered voice testing 
was 15/15, bilaterally.  

The veteran made no mention of any ear problems or hearing 
loss on his original application for VA benefits received in 
October 1960, or when examined by VA in November 1960.  On 
examination at that time, the veteran's ears were normal and 
his hearing acuity for conversational voice was 20/20, 
bilaterally.  

At a personal hearing held at the RO in November 1995, the 
veteran testified that he didn't have any hearing problems 
during service, and that he really didn't notice any change 
in his hearing for many years.  The veteran testified that 
beginning about ten years after service, he noticed that 
other people started telling him that he couldn't hear.  The 
veteran indicated that he believed that his hearing loss was 
a gradual process, and he felt that it was caused by exposure 
to acoustic trauma during combat.  

Copies of employment health records show the veteran's 
hearing acuity was routinely tested from 1971 to 1992.  The 
reports included audiometric findings, some of which indicate 
hearing loss.  

A letter from a VA examiner dated September 10, 1997, was to 
the effect that the veteran's PTSD severely affected his 
psychological and social functioning and rendered him 
permanently disabled.  

A letter from a VA Clinical Psychologist, dated in February 
1998 indicated that the veteran had completed a six week 
inpatient PTSD program in May 1997, and was to be admitted to 
a six week PTSD treatment program at that facility in March 
1998.  The psychologist indicated that the veteran's PTSD 
symptoms had worsened during the past six months, and that he 
continued to experience recurrent and intrusive recollections 
of his combat experiences.  His tolerance for stress was 
extremely low and any exposure to insignificant levels of 
stress would only aggravate his condition.  The veteran was 
followed in weekly outpatient therapy and individual therapy 
for his PTSD for the past year.  The psychologist noted that 
the veteran was unable to perform basic tasks essential for 
his daily living and his personal hygiene had been 
deteriorating.  The veteran remained isolated most of the 
time and left home only for appointments at the VA.  The 
psychologist opined that the veteran was totally disabled and 
unemployable due to his PTSD symptoms.  

A letter from a Readjustment Counselor from a VA medical 
facility, dated in March 1998, indicated that the veteran was 
seen on numerous occasions for his PTSD symptoms from August 
1997 to February 1998 (copies of group progress notes were 
attached).  The counselor opined that the veteran's PTSD was 
severe, and that he was permanently disabled because of his 
psychiatric disability.  

VA hospital records show that the veteran was admitted for 
inpatient treatment for PTSD from March to April 1998.  An 
addendum to the Discharge Summary report dated April 28, 
1998, indicated that the Global Assessment of Functioning 
(GAF) score reported on the original summary report was 
incorrect and should have been 40 for both the current period 
and for the past year.  

Analysis

Service Connection

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  The regulations further provide:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (1999).

Regarding the veteran's claim of service connection for 
defective hearing, the threshold question to be answered is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. § 5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997. 

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154 (West 1991).  In this case, 
it is clear the veteran engaged in combat as he received a 
Purple Heart as shown on his DD Form 214.  However, it should 
be noted that 38 U.S.C.A. § 1154 is limited to the question 
of whether a particular disease or injury occurred in 
service, that is, what happened then, and not with the 
question of either current disability or nexus to service, 
both of which require competent medical evidence.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  In other 
words, the veteran must still present competent evidence of a 
current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet. App. 188 (1999).  

While the veteran believes that he has defective hearing 
which is related to service, he has not presented any 
competent medical evidence to support his lay assertions.  
This is required under Caluza, discussed above, to establish 
a well-grounded claim.  The veteran, as a layman, is not 
competent to provide an opinion regarding medical causation 
or the etiological relationship between any claimed 
disability now present and service.  See Espiritu.  The 
service medical records are negative for any complaints, 
findings, or diagnosis referable to any hearing loss during 
service.  While the evidentiary record includes copies of 
private audiometric test results beginning in 1971, the 
reports did not offer any opinion on the cause of the hearing 
loss.  Moreover, any hearing loss shown in 1971, some twenty 
years after the veteran's discharge from service, would be 
too remote from service to establish service connection on 
the basis of presumptive service incurrence.  In summary, in 
the absence of evidence of a nexus between any current 
hearing loss and military service, there is no basis to find 
that the claim is well grounded.  

Increased Rating

The Board finds the veteran's claim for a rating in excess of 
30 percent for the service-connected psychiatric disorder for 
the period beginning September 19, 1997 to be "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Veterans Appeals (Court) has held that, when 
a veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, where 
the claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999) which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The old rating criteria provides as follows:  

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (As in 
effect prior to November 7, 1996); See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (holding that the criteria in 38 
C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).   See also VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 
wherein The VA General Counsel issued a precedent opinion 
concluding that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." 
  
The relevant applicable revised rating criteria for the 
veteran's PTSD is as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name................................. 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships                                           
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), 
chronic sleep impairment, mild memory 
loss (such as forgetting names, 
directions, recent events)............ 30

38 C.F.R. § 4.130 (1999)  

The predominant picture of the veteran's medical history from 
September 10, 1997 to the present shows that his psychiatric 
disability is such that he is demonstrably unable to obtain 
and retain employment.  The evidence of record from September 
10, 1997 includes two medical opinions from VA examiners to 
the effect that the veteran's symptomatology resulted in 
total occupational and social impairment.  The undersigned 
finds these opinions persuasive, particularly in light of the 
fact that there is no medical opinion to the contrary.  
Accordingly, the Board finds that the veteran's PTSD is such 
that it more closely approximates the criteria for a 100 
percent schedular rating from September 10, 1997, under the 
old rating criteria.  



ORDER

As a well-grounded claim of service-connection for defective 
hearing has not been presented, the appeal is denied.  

An increased schedular rating to 100 percent for service-
connected PTSD from September 10, 1997 is granted, subject to 
VA laws and regulation concerning payment of monetary 
benefits.  


REMAND

The veteran contends that he has occasional numbness in his 
right leg, cannot stand for any prolonged period of time, and 
has difficulty walking because of the shell fragment wound to 
his right thigh.  

Service-connection is established for residuals of a shell 
fragment wound to the right thigh, which is evaluated under 
the rating code for muscle injuries.  Specifically, the 
veteran is rated under Diagnostic Code 5314, Muscle Group 
XIV, which affects extension of the knee, and simultaneous 
flexion of the hip and flexion of the knee.  While the 
veteran was examined recently by VA in May 1997, the 
examiner's findings were not sufficiently detailed to 
evaluate the degree of disability caused by the shell 
fragment wound.  Specifically, the report did not include any 
findings concerning the degree of functional loss in 
performing the normal working movements of the right lower 
extremity as required by 38 C.F.R. § 4.40 (1999).  
Additionally, the veteran was noted to have some limitation 
of motion in the right knee.  However, the examiner did not 
offer any opinion as to whether the limitation was due to the 
service-connected shell fragment injury or was of some other 
etiology.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that separate manifestations of the same disability may be 
rated individually if none of the symptomatology for any one 
of the conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars, and 
facial muscle damage.  In this regard, an examination is 
necessary to determine whether any limitation of motion in 
the right knee or hip is due to the shell fragment wound.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  Given the absence of 
relevant clinical information, the Board finds that the 
current medical evidence of record is inadequate and that 
further development of the record is indicated.  

The Board also takes note of the fact that certain portions 
of 38 C.F.R. Part 4 pertaining to the rating criteria for 
muscle injuries were changed, effective July 3, 1997.  In 
reviewing the evidentiary record, it appears that the RO did 
not consider the revised rating criteria.  The Court has 
indicated that when a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran generally applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); White v. Derwinski, 1 Vet. 
App. 519, 521 (1991).  Therefore, the issue must be remanded 
to the RO for additional examination and for consideration of 
the regulatory changes dealing with the pertinent rating 
criteria as well as under the applicable regulations in 
effect when the veteran's claim was filed.  

Regarding the issue of an increased rating for PTSD prior to 
September 10, 1997, the  evidentiary record indicates that 
the veteran was treated by VA on a regular basis from 1996 
through 1997, including a three day period of hospitalization 
prior to acceptance into a PTSD program in April 1997.  
However, the medical records for this period have not been 
obtained. Also, additional records from a VA Outreach Center 
in Roanoke, Virginia prior to April 1997 have not been 
obtained.  These records have a direct bearing on the 
veteran's claim for an increased rating and must be obtained 
prior to further appellate consideration.  In addition, the 
failure of the RO to obtain all VA medical records prior to 
examining the veteran taints that examination as the examiner 
did not have the benefit of the veteran's entire medical 
history.  Affording the veteran a current examination will 
not solve this problem, as the current status of the 
disability is not in issue but rather the period prior to 
September 1997.  To attempt to address this matter, the 
undersigned will request the examiner who examined the 
veteran in May 1997, if available, to review his examination 
report together with the additional evidence received to 
determine the status of the psychiatric disability at that 
time.  If this examiner is not available, the file should be 
forwarded to a different psychiatric examiner for a similar 
evaluation of the evidence.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(1999).  Where, as here, the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the current evidence of record, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected PTSD 
prior to September 10, 1997, and for his 
right thigh disability since 1998.  Based 
on his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  Of particular 
interest are VA records from the Salem 
VAMC from May 1996 to April 1997; a three 
day period of hospitalization for 
evaluation of suitability to a PTSD 
inpatient program in April 1997; and 
treatment records from the Roanoke, 
Virginia, VA outreach program prior to 
September 10, 1997.  

2.  The veteran should be afforded a VA 
surgical examination in order to 
determine the nature and current severity 
of his service-connected right thigh 
disability.  The consequences of failing 
to appear for the examination should be 
made known to the veteran.  The claims 
folder must be made available to the 
examiners for review, and all indicated 
tests and studies should be accomplished.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  If 
the examiner is unable to respond to any 
questions, the reasons should be 
indicated.

The surgical examiner should answer the 
following questions:

I.  Identify all muscle groups 
affected and describe any muscle or 
other damage caused by the shell 
fragment wound.  Note whether the 
wound was penetrating or through and 
through.  Note whether there is loss 
of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement found to be 
present.  The examiner should 
indicate whether there is evidence 
of loss of deep fascia or of muscle 
substance or impairment of muscle 
tonus.  The examiner should report 
the clinical findings in detail.

II.  Describe all scars resulting 
from the right thigh wound only.  
Indicate if any such scar is tender 
or painful on objective 
demonstration or poorly nourished 
with repeated ulceration.  

III.  Note whether there is 
limitation of motion of the 
veteran's right ankle or hip 
attributable to the service 
connected disability.  If so, the 
limitations should be noted in 
degrees.  Indicate whether there is 
arthritis in either joint 
attributable to the wound.  Note 
whether there is weakened movement, 
excess fatigability, or 
incoordination affecting these 
joints.  If feasible, the examiner 
should express these determinations 
in terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination 
under § 4.45.  If the examiner is 
unable to make such a determination, 
it should be so indicated in the 
record.  Note, both the right knee 
and hip should be discussed 
separately.  

IV.  With regard to any right knee 
or hip pain attributable to the 
service connected disability, note 
whether such pain significantly 
limits functional ability during 
flare-ups or when the right knee or 
hip is used repeatedly over a period 
of time.  (The right knee and hip 
should be discussed separately.)  
These determinations must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under § 4.40.  

VI.  Determine whether there are any 
abnormal neurological findings 
attributable to the service 
connected disability; and, if so, 
the file should be referred to a 
neurological examiner for the 
purpose of conducting a neurological 
evaluation.  The neurological 
examiner should specify the nerve(s) 
affected, the impairment caused by 
any such neurological dysfunction, 
and the severity of same.


3.  It should be determined if the 
examiner who afforded the veteran a 
psychiatric evaluation is available for 
assistance with this claim.  If so, the 
claims folder should be forward to him.  
He should be asked to review the claims 
folder, his examination report, together 
with any additional evidence received in 
connection with this REMAND decision.  He 
should be asked to prepare an addendum to 
his report, indicating whether any change 
in his report is necessitated by the 
additional evidence generated by this 
REMAND.  (He should note that the 
severity of the psychiatric disability 
prior to September 10, 1997 is the matter 
for Board review.)  A GAF score should be 
assigned, and the examiner should discuss 
the effect of the disability on the 
veteran's social and occupational 
functioning.  If this examiner is not 
available, the file should be sent to 
another psychiatrist for evaluation.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action. 

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should consider the case of Fenderson v. 
West, 12 Vet. App. 119 (1999) which is 
pertinent to the rating(s) to be assigned 
the service connected PTSD.  In 
Fenderson, the Court held that with 
regard to initial ratings following the 
grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The RO's consideration should 
include the applicable diagnostic 
criteria for muscle injuries in effect at 
the time of the veteran's claim as well 
as the new diagnostic criteria which 
became effective July 3, 1997.  The RO 
should also consider whether ratings 
under the criteria for scar and 
limitation of motion are warranted in 
light of Esteban.  Likewise, the old and 
revised psychiatric regulations should 
also be considered.  In this regard, it 
is noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
change. 

6.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include, if appropriate, citation 
to § 3.655, and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any scheduled examination, 
correspondence informing him of the date 
and place of the examination and of the 
consequences of failing to appear for the 
examination should be included in the 
claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals






